Citation Nr: 9928160	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected gastroesophageal reflux syndrome, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to an increased (compensable) rating for 
his service-connected gastroesophageal reflux syndrome, 
assigning a 10 percent disability rating.

The Board notes that the veteran has submitted claims seeking 
entitlement to an earlier effective date for assignment of a 
compensable disability rating for service-connected 
gastroesophageal reflux syndrome and entitlement to service 
connection for a right shoulder disorder, secondary to 
service-connected gastroesophageal reflux syndrome.  These 
are referred back to the RO for proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's 
gastroesophageal reflux syndrome involved a hiatal hernia and 
was recently manifested by recurrent epigastric distress, 
dysphagia, pyrosis, regurgitation, and substernal pain.  
There was no nausea, vomiting, weight loss, hematemesis, 
melena, anemia, bowel movement dysfunction, or loss of 
appetite.

3.  The medical evidence does not show that the veteran's 
gastroesophageal reflux syndrome manifestations are 
productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected gastroesophageal reflux 
syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. § 4.114, Part 4, 
Diagnostic Code (DC) 7346  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected gastroesophageal 
disorder and has claimed that the disability has worsened 
since it was last rated; medical evidence has been submitted 
which the veteran's believes supports his contentions.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided a recent VA esophagus and hiatal 
hernia examination.  The veteran has not indicated that there 
is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Finally, in deciding claims for VA benefits, "when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran had no 
gastroesophageal problems at the time of entry into service, 
according to his May 1985 induction medical examination 
report.  Outpatient records reflect complaints of heartburn 
and stomach problems in September 1986, with the assessment 
to rule out reflux, gastritis, or ulcer.  An October 1986 
record provides, after an upper gastrointestinal barium 
swallow was performed, a diagnosis of symptomatic 
gastroesophageal reflux.  The veteran complained of nausea in 
March 1989, assessed as acute gastroenteritis, resolved.  No 
separation medical report is of record.

An April 1995 VA examination report indicates that the 
veteran had chief complaints of nocturnal heartburn fairly 
frequently, usually caused by eating spicy foods.  He noticed 
no regurgitation.  His gastroesophageal condition was "not 
very much of a problem."  Antacid always relieved it.  
Objective examination was negative.  Diagnosis was suspect 
mild gastroesophageal reflux syndrome.

Private outpatient records from January 1985 to December 1995 
show no treatment for any gastroesophageal problems.

Private medical records from May 1997 to November 1997 show 
that the veteran complained of a lot of heartburn and reflux.  
He was taking a lot of Rolaids.  Assessment was that his 
chest discomfort was gastroesophageal reflux disease.  A 
November 1997 surgical pathology report indicates that he had 
dysphagia with a large, sliding hiatal hernia, gastritis, and 
distal esophageal spasms.

A March 1998 VA esophagus and hiatal hernia examination 
report indicates that the veteran may have had some chest 
pain related to his esophagitis and that he had very frequent 
heartburn.  He reported quite a lot of reflux and 
occasionally significant dysphagia, but no vomiting.  Stomach 
was okay.  Appetite was fine.  Weight was stable.  Bowel 
movements were regular and there was no bleeding.  The report 
indicates that he had dysphagia on solids occasionally, 
almost daily pyrosis with substernal pain, and regurgitation 
and reflux.  He had no vomiting, nausea, hematemesis, or 
melena.  Diagnosis was hiatal hernia with gastroesophageal 
reflux disease.

III.  Analysis

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible.  
However, because this claim is one for an increased 
disability rating, the Board finds that the current level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, it gives 
greatest weight to the most recent medical evidence.

In this case, the veteran's gastroesophageal reflux syndrome 
is not specifically enumerated in the Rating Schedule.  
Therefore, the Board must rate it according to a closely 
related disability.  38 C.F.R. § 4.20  (1998) ("When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the  functions affected, but the anatomical localization 
and symptomatology are closely analogous.").  Since the 
presence of a hiatal hernia has been confirmed by a recent 
private surgical pathology report, the Board finds that the 
veteran's service-connected gastroesophageal reflux syndrome 
is properly rated based on DC 7346 of the Rating Schedule.  
That code specifically pertains to hiatal hernia.  38 C.F.R. 
§ 4.114, DC 7346  (1998).

DC 7346 authorizes a 60 percent disability rating for hiatal 
hernia with "[s]ymptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health."  38 C.F.R. § 4.114, DC 7346  (1998).  A 30 percent 
rating is warranted for "[p]ersistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health."  Id.  A 10 percent 
rating is warranted for hiatal hernia manifestations 
involving "two or more of the symptoms of the 30 percent 
rating of less severity."  Id.

In this case, after careful review of the record, the Board 
finds that the veteran's service-connected gastroesophageal 
reflux syndrome warrants its current 10 percent disability 
rating and that a higher rating, to 30 percent, is not 
warranted.  Specifically, the Board finds that the medical 
evidence shows that the veteran's gastroesophageal reflux 
syndrome was manifested by very minimal symptoms, according 
to the April 1995 VA examination report.  That report shows 
that he had frequent heartburn, which was always relieved by 
antacid.  Furthermore, the claims file shows no treatment at 
all for the veteran's gastroesophageal reflux syndrome until 
approximately 1997.  Most recently, the evidence shows that 
his hiatal hernia and gastroesophageal reflux syndrome 
involved complaints of very frequent heartburn, reflux, and 
occasional dysphagia.  The veteran also reported 
regurgitation, daily pyrosis, and substernal pain.

The above-described symptoms are certainly indicative of a 
hiatal hernia and gastroesophageal reflux syndrome.  However, 
the severity of the symptoms is what determines the proper 
rating to assign to the veteran's disability.  As stated 
above, symptoms productive of considerable health impairment 
warrant a 30 percent rating.  Symptoms of a lesser severity 
warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346  
(1998).  Here, the Board finds no evidence that the veteran's 
gastroesophageal reflux syndrome is productive of 
considerable health impairment.  His symptoms are of very 
recent onset, predominantly since 1997.  Moreover, the 
medical evidence shows that he has no problems with his 
stomach and no vomiting.  His appetite is fine and bowel 
movements are regular with no bleeding.  His weight is 
stable.  The veteran has no hematemesis or melena and no 
nausea.  Overall, the Board finds that his symptoms, while 
requiring prescription medication, do not produce 
considerable health impairment.  They are of lesser severity.  
Thus, the current 10 percent disability rating is proper.  A 
higher rating is not warranted.

The Board notes that another manifestation to consider in the 
rating of gastroesophageal reflux syndrome or hiatal hernia 
is shoulder pain.  38 C.F.R. § 4.114, DC 7346  (1998).  Here, 
the claims file contains evidence of a right shoulder 
condition.  However, the medical evidence repeatedly 
indicates that this problem is related to the veteran's 
weightlifting.  The 1995 VA examination report specifically 
states that, according to the veteran, he injured his right 
shoulder lifting weights.  The diagnosis was suspected 
impingement syndrome.  Private outpatient records also report 
that his shoulder pain was due to lifting weights, providing 
a diagnosis of tendonitis.  Overall, the Board finds no 
evidence that the veteran's shoulder problems are a symptom 
of his gastroesophageal reflux syndrome or hiatal hernia.  
Therefore, it does not consider them relevant to the current 
analysis as to the severity of his gastroesophageal disorder.  
In should be noted that, even if it did, the Board would 
still find that the veteran's gastroesophageal reflux 
syndrome manifestations are not productive of considerable 
impairment of health.

In light of the above, the Board must deny the veteran's 
claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A disability rating in excess of 10 percent for service-
connected gastroesophageal reflux syndrome is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

